MOTZ, Circuit Judge,
concurring in parts I-IV of the majority opinion and in the judgment:
I concur in the result reached in the majority opinion and admire its felicity of expression. I write separately to make it clear that its sole holding is that Officer Johnson was entitled to summary judgment on his qualified immunity defense. This is so because when this tragedy occurred in 1989, in view of DeShaney v. Winnebago Dept. of Social Servs., 489 U.S. 189, 109 S.Ct. 998, 103 L.Ed.2d 249 (1989), a reasonable police officer could not have known that Officer Johnson’s promise to Ms. Pinder created a special relationship making him liable to her. Thus, any suggestion in part V of the majority opinion that, even today, there is not and, as a matter of policy, should not be any “broad constitutional right to affirmative protection from the state” is dicta and, in my view, erroneous dicta.